Exhibit 10.3

 

 

 





DATED THIS 1st DAY OF APRIL 2014

 

 

 

BETWEEN

 

 

 

PGCG ASSETS HOLDINGS SDN BHD

[Company No. 983271-U]

("the Landlord")

 

 

AND

 

 

PGCG DEVELOPMENT SDN BHD

[Company No. 983267-K]

("the Tenant")

 

 

 

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

TENANCY AGREEMENT

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

 

[Your Ref : 011/04/01]

 

 

 

 



 

1

 

 

THIS TENANCY AGREEMENT is made on the day and year set out in Item 1 of the
Schedule hereto between the party whose name and particulars are set out in Item
2 of the Schedule hereto (hereinafter called “the Landlord) of the one part, AND
the party whose name and particulars are set out in Item 3 of the Schedule
hereto (hereinafter called “the Tenant”) of the other part.

 

WHEREAS:-

 

1)The Landlord is the beneficial owner of all the parcel(s) of property
described in Item 4 of the Schedule hereto (hereinafter called “the Demised
Premises”).

 

2)Subject to the terms and conditions hereinafter contained the Landlord is
desirous to let to the Tenant and the Tenant is desirous to take on rent the
Demised Premises from the Landlord for a period stated in Item 5 of the Schedule
hereto at the monthly rental stated in Item 6 of the Schedule hereto.

 

3)The Tenant has agreed to rent the Demised Premises from the Landlord subject
to the terms and conditions herein.

 

 

NOW THIS AGREEMENT WITHESSETH THAT:

 

1.Subject to the Tenant paying to the Landlord the rental hereby reserved and
complying with all the terms and conditions hereinafter contained the Landlord
shall let to the Tenant and the Tenant shall take on rent the Demised Premises
from the Landlord for the fixed period of time stated in Item 5 of the Schedule
hereto at the fixed monthly rental stated in Item 6 of the Schedule hereto, the
first of such rental to be made upon the execution hereof and the subsequent
payments to be made in advance by or on the seventh (7th) day of each month, by
payment directly to the Landlord.

 

2.The term of the tenancy hereby created shall commence on the date set out in
Item 7 of the Schedule hereto and shall, unless otherwise sooner determined or
renewed in accordance with the terms herein contained, expire on the date stated
in Item 8 of the Schedule hereto.

 

3.The Tenant shall pay to the Landlord upon the execution of this Agreement
hereof, the sum stated in Item 9 of the Schedule hereto as Security and Utility
deposit (the receipt of which sum the Landlord hereby acknowledges) as security
for the due performance of the several terms and obligations contained herein to
be performed by the Tenant. The Security and Utility Deposit shall not be
construed or be utilised as rental for any arrears or be set off against any
rental due by the Tenant to the Landlord in the months preceding the expiration
of the term hereby created and any renewal hereof, if any. The Security and
Utility Deposit shall be refunded free of interest to the Tenant less such
sum(s) as may be lawfully due to the Landlord in respect of breach by the Tenant
in due observance and performance of any of the terms and conditions herein
contained (fair wear and tear accepted) within fourteen (14) days from the date
of determination of the Tenancy herein.

 

2

 

 

4.The Tenant shall pay and discharge promptly all electricity, water, telephone,
internet, sewerage and any other services subscribed by the Tenant during the
term hereby created or such extensions thereof. The Security and Utilities
Deposit shall be refunded free of interest to the Tenant upon the expiration of
the Term hereby created or any renewal of the Term hereby created, if any,
provided always that all water, electricity, telephone charges, internet,
sewerage and any other services including any penalties or late payment charges
thereof up to the date of redelivery of vacant possession of the Demised
Premises to the Landlord shall have been settled by the Tenant and subject
further to the right of the Landlord to deduct any monies for any antecedent
breach(es) or default(s) of the obligations of the Tenant to pay and discharge
all charges arising hereunder.

 

5.The Tenant hereby covenants with Landlord as follows:-

 

(a)that the Tenant shall pay to the Landlord upon the execution of this
Agreement hereof, the Security and Utility Deposit as security for the due
performance of the several terms and obligations contained herein to be
performed by the Tenant; and

 

(b)that the Tenant shall pay to the Landlord the monthly rental in advance on or
before the seventh (7th) day of each and every month by payment directly to the
Landlord; and

 

(c)that the Tenant shall pay to the Landlord the Security and Utility Deposit as
security for the obligations of the Tenant to pay and discharge promptly all
electricity, water, telephone, internet, sewerage and other charges from time to
time; and

 

(d)that the Tenant shall pay on its due date all charges in respect of
electricity, water, telephone, internet, sewerage and other services as and when
such bills are rendered by the appropriate authority. Copies of payment receipts
shall be handed for the Landlord’s inspection at the end of every month thereof
upon request thereof; and

 

(e)that the Tenant shall permit the Landlord and/or his servant or agents at all
reasonable times and from time to time to enter and view the condition of the
Demised Premises and to execute and do repairs or other works as the Landlord
deems it necessary; and

 

3

 

 

(f)that the Tenant shall not make any structural or other alteration to the
Demised Premises or to any part thereof without first obtaining the written
consent of the Landlord. If such consent as aforesaid is granted, the Tenant
shall pay the costs thereof and when the term hereby created expires or when it
is terminated for any reason whatsoever, the Tenant shall endevour to revert the
Demised Premises to its original state and conditions to the entire satisfaction
of the Landlord and should the Tenant refuse to do so, the Landlord may deduct
such expenses from the security deposit and if the security deposit is
insufficient, the Landlord shall be at liberty to sue the Tenant for the balance
as a liquidated debt for the costs incurred. In any event any structural or
other alteration made to the Demised Premises shall inure for the benefit of the
Landlord; and

 

(g)that the Tenant shall keep and maintain the interior of the Demised Premises
in good and tenantable repair and condition (fair wear and tear excepted); and

 

(h)that the Tenant shall not to do or permit or suffer to be done on the Demised
Premises anything which in the opinion of the Landlord may be nuisance or
annoyance to or in anyway interfere with the quiet enjoyment and comfort of
other occupants of the Demised Premises or the neighbourhood; and

 

(i)that the Tenant shall observe and comply with all local, municipal and city
by-laws, regulations and notices affecting the Demised Premises on the part of
the Tenant to be observed and complied as occupier thereof which are now in
force or may hereafter be enacted; and

 

(j)that the Tenant shall not to do anything whereby any insurance policy in
respect of the Demised Premises against fire may be rendered void or voidable or
whereby the premium in respect of such policy may be liable to be increased; and

 

(k)that the Tenant shall not bring or store or permit or suffer to be brought in
the Demised Premises any goods or matter which in the opinion of the Landlord
are offensive or unpleasant or noxious or dangerous to the safety of the state
and condition of the Demise Premises and the neighbourhood; and

 

(l)that the Tenant shall not assign, sublet or part with the possession of the
Demised Premises without first obtaining the written consent of the Landlord
which consent shall not be unreasonably withheld; and

 

(m)that the Tenant shall, on the determination of the Term hereby created
peacefully yield up vacant possession of the Demised Premises and the fittings
and fixtures contained therein to the Landlord in good and tenantable repair and
condition (fair wear and tear excepted; and

 

4

 

 

(n)that the Tenant shall at any time during the three (3) months preceding the
determination of the Tenancy herein created, permit any intending tenant or
purchaser of the Demised Premises with authority from the Landlord at all
reasonable times to enter and view the Demised Premises provided that due notice
shall have been given to the Tenant by the Landlord or his agent’s intention to
enter and view the Demised Premises; and

 

(o)that the Tenant shall not use the Demised Premises for any illegal or immoral
purpose; and

 

(p)that the Tenant shall repair forthwith and make good any damages done or
caused to Demised Premises or any part thereof by the installation, use or
removal of the Tenant’s fixtures and fittings; and

 

(q)that the Tenant shall, in addition to the rent hereby reserved, bear any
increase in the present quit rent and/or assessment levied on the Demised
Premises if such increase in the quit rent and/or assessment is determined by
the Landlord to be the result from any act or omission of the Tenant in default
of any of the obligations, covenants, and duties to be performed by the Tenant
pursuant hereunder; and

 

(r)that the Tenant shall save harmless and indemnify and keep fully indemnified
the Landlord against any and all actual loss, damages, expenses and costs
suffered or incurred by the Landlord as a result of any claim, action, suit or
demand against the Landlord for any breach arising as a result of the Tenant’s
failure or default of his obligations and duties to be performed and discharged
hereunder; and

 

(s)that the Tenant shall subscribe to the telephone and internet directly with
the service providers.

 

 

6.The Landlord hereby covenants with the Tenant as follows:-

 

(a)that the Landlord shall, provided always that the Tenant pays the rent hereby
reserved and observes and performs the agreements, stipulations and covenants on
his part to be performed and discharged herein contained, permit the Tenant to
occupy and enjoy the Demised Premises during the Term of the Tenancy without any
interruption or interference by the Landlord or any person or body lawfully
claiming through the Landlord; and

 

5

 

 

(b)that the Landlord shall pay all service charges rates taxes assessment and
other such charges during the continuance of the Term of the tenancy hereby
granted; and

 

(c)that the Landlord shall insure the Demised Premises against loss or damage by
fire; and

 

(d)that the Landlord shall return the Security and Utility Deposit referred to
above free of interest upon the Tenant’s compliance of the terms and conditions
set forth hereinabove for such refund.

 

(e)The Landlord shall keep and maintain the exterior and the exterior fittings
of the Demised Premises in good repair and condition (fair wear and tear
excepted). For avoidance of doubt, exterior fittings shall mean and include any
piping not located within the interior of the Demised Premises.

 

(f)That the Landlord shall ensure that in the event the Demised Premises is sold
by the Landlord subsequent hereto, the Landlord shall ensure that the sale of
the Demise Premises is made subject to the tenancy created herein.

 

 

7.PROVIDED ALWAYS and it is hereby agreed between the parties that:

 

(a)if the rent or any part thereof shall at any time during the Term hereby
created remains unpaid for fourteen (14) days after the same becoming due and
payable or if the Tenant is in breach of any covenant irrespective of the fact
that the same shall amount to a breach of a term, condition or covenant of if
the Tenant shall commit an act of bankruptcy, it shall be lawful in any of the
said circumstances for the Landlord at any time thereafter to re-enter and take
possession of the Demised Premises without further reference to the Tenant and
thereupon this tenancy shall absolutely determine without prejudice to the
rights of action of the Landlord in respect of any antecedent breach of the
Tenant’s covenants herein contained.

 

(b)Neither party shall have the right to terminate this Agreement before the
expiry of the two (2) years term herein created, unless the Demised Premises
becomes uninhabitable to the Tenant for reasons beyond the Tenant’s control
which may reasonably require the Tenant to seek early termination of the initial
term, whereby the parties hereto agree to negotiate the conditions for early
termination, which said conditions shall not be unreasonable to either party. In
the event of breach of this condition, then the party seeking early termination
shall pay to the other party a sum equivalent to the rental for the remaining
initial tenancy period as liquidated damages.

 

6

 

 

(c)The Landlord shall at the written request of the Tenant made not less than
three (3) months before the expiration of Term hereby created and if there shall
not at the time of such request and at the expiration of this Tenancy be any
existing breach or non-observance of any of the covenants on the part of the
Tenant herein contained and at the Tenant’s expenses grant to the Tenant, an
extension to the Term for a further period as specified in Item 10 of the
Schedule hereto on similar terms as contained hereunder, save for this clause
for the option to renew, at a revised rent to be determined by the Landlord and
such other terms as to be mutually agreed by the parties.

 

8.Any notice to be served by either party hereto shall be served on the party
intended to be served by registered post at the address stated herein and such
notice shall be deemed to have been effectively served on the other party on the
3rd day from date of posting of same.

 

9.In this Agreement unless there be something in the subject matter or context
inconsistent therewith, words importing singular number or the masculine gender
only shall include the plural number of feminine and neuter gender and words
importing the individual person shall also be deemed to include corporate or
other bodies.

 

10.Time wherever mentioned shall be the essence of this Agreement.

 

11.This Agreement shall be binding upon the successors in title heirs legal
representatives administrators executors of the parties hereto.

 

12.This Agreement shall be governed and interpreted in accordance with the laws
of Malaysia.

 

13.Each party shall bear its own solicitors costs in respect of this Agreement.
The stamp duty for this Agreement shall be borne and paid by the Tenant.

 

 

*********************************************

(the remainder of this page has been left blank intentionally)

 

 

 

 

 

 

7

 

 

IN WITNESS whereof the parties have hereunto set their hands the day and year
above written.

 



SIGNED by the

Landlord

in the presence of :

)

)

)

[ex1003-sig1.jpg][image_001.gif]



 

 



SIGNED by the authorized representative

of the Tenant

in the presence of :

)

)

)

[ex1003-sig2.jpg]



 

 

 

8

 

 

THE SCHEDULE REFERRED TO IN THE AGREEMENT

 

(to be taken and read as an essential term of this Agreement)

 

 

 



 

 



  Item 1: Date Of the Agreement: 01st April 2014

 

 

 



 



  Item 2: NAME & PARTICULARS OF LANDLORD
     

PGCG ASSETS HOLDINGS SDN BHD

[Company No. 983271-U]

Unit E-4-2,

Megan Avenue 1,

No. 189 Jalan Tun Razak,

50400 Kuala Lumpur.

 

 

 

 

  Item 3: NAME & PARTICULARS OF TENANT      

PGCG DEVELOPMENT SDN BHD

[Company No. 983267-K]

Unit E-4-2,

Megan Avenue 1,

No. 189 Jalan Tun Razak,

50400 Kuala Lumpur.

 



 

 

 

  Item 4: PARTICULARS OF DEMISED PREMISES:      

Unit E-4-2,

Megan Avenue 1,

No. 189 Jalan Tun Razak,

50400 Kuala Lumpur.

 



 

 

 

  Item 5: TERM OF TENANCY    
One (1) year.

 



 

 

 

 

 

 

9

 

 

 

 





  Item 6: RENTAL PER MONTH:      

Ringgit Malaysia Four Thousand Four Hundred and Seventy

(RM4,470.00) only

** ( 1788 sq.ft x RM2.50 )

 





 

 

  Item 7: TENANCY COMMENCES ON : 01st April 2014

 

 

 

 

 

  Item 8: TENANCY EXPIRES ON:  31st March 2015

 

 

 

 



 

  Item 9: a)

SECURITY DEPOSIT

 

Ringgit Malaysia Eight Thousand Nine Hundred
and forty (RM 8,940.00) only

            b)

UTILITY DEPOSIT

 

Ringgit Malaysia Four Thousand Four Hundred and

Seventy (RM4,470.00) only

 

 

 

  Item 10:

OPTION TO RENEW:

 

One (1) year.

 

 

 

 

 

 

 



10

